IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                          Submitted on Briefs April 26, 2010

                MEMPHIS AREA TEACHERS CREDIT UNION
                                v.
                           DAVID JONES

                   Appeal from the Circuit Court for Shelby County
                   No. CT-003685-08      Karen R. Williams, Judge


                 No. W2009-01419-COA-R3-CV - Filed June 14, 2010


This appeal involves dismissal for failure to prosecute. After receiving an adverse judgment
in general sessions court, the defendant appealed to the circuit court. At the circuit court
hearing on his appeal, the defendant failed to appear because he mistakenly went to the
wrong court. The circuit court dismissed the appeal for failure to prosecute and remanded
the case to general sessions for entry of a final judgment. The defendant now appeals. We
affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

H OLLY M. K IRBY, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and J. S TEVEN S TAFFORD, J., joined.

Defendant/Appellant David Jones, Memphis, Tennessee, pro se

George F. Higgs and Brittan S. Webb, Memphis, Tennessee, for the Plaintiff/Appellee,
Memphis Area Teachers Credit Union

                                        OPINION

                           F ACTS AND P ROCEDURAL H ISTORY

Plaintiff/Appellee Memphis Area Teachers Credit Union (“MATCU”) holds a lien on a 2006
Mercedes Benz C230 (“the vehicle”) owned by Jeffrey Haynes (“Mr. Haynes”). In October
2007, Mr. Haynes was involved in an accident in which his vehicle was damaged. Mr.
Haynes took the vehicle to an automobile body shop owned by Defendant/Appellant David
Jones (“Mr. Jones”) for repairs. While the vehicle was at the body shop, Mr. Haynes died.
Mr. Jones then contacted the Tennessee Department of Safety to begin the process of
asserting a garagekeeper’s lien under Tennessee Code Annotated § 66-19-103 1 against the
vehicle to recover his expenses for repair and storage.

In March 2008, MATCU filed this lawsuit against Mr. Jones in Shelby County General
Sessions Court to recover possession of the vehicle. Mr. Jones was served personally and
retained attorney Greg Hays (“attorney Hays”) to represent him.2

On July 16, 2008, the General Sessions Court entered a judgment in favor of MATCU in the
amount of $19,363. The Court ordered that the vehicle be put in MATCU’s possession, that
MATCU dispose of the vehicle in accordance with the Uniform Commercial Code, and that
the proceeds be credited against the amount of the judgment. The next day, July 17, 2008,
Mr. Jones filed a notice of appeal to the Shelby County Circuit Court.




1
    Tennessee Code Annotated § 66-19-103 provides in pertinent part:

           (a)(1)(A) Garagekeepers or establishments substantially in the business of towing vehicles
           for hire, pursuant to the provisions of title 55, chapter 16, hereinafter referred to as “towing
           firms” shall be entitled to a lien upon all vehicles, which lawfully come into their possession
           and are retained in their possession until all reasonable charges due are paid. A garagekeeper
           may, after thirty (30) days, enforce this lien in the manner prescribed for the enforcement
           of artisans' liens under §§ 66-14-102 — 66-14-106, except the garagekeeper shall only be
           required to advertise the sale one (1) time in a newspaper published in the place where the
           sale is to be held.
           ....
           (b) For purposes of this section, “garagekeeper” means any operator of a parking place or
           establishment, motor vehicle storage facility, or establishment for the servicing, repair or
           maintenance of vehicles.

T.C.A. § 66-19-103 (2009 Supp.).
2
 The case was originally set for May 15, 2008. MATCU asserts that the General Sessions Court continued
the case four times because Mr. Jones failed to appear. Mr. Jones claims that the case “was tried at least
(7) times in General Sessions Court” without his knowledge or presence because attorney Hays told him that
his presence was not necessary. The record on appeal contains only one consent order indicating that the
case was continued from July 8, 2008 to July 16, 2008.

                                                         -2-
Attorney Hays continued to represent Mr. Jones in the Circuit Court proceedings.3 On June
15, 2009, the Circuit Court held a hearing on Mr. Jones’s appeal.4 Mr. Jones did not appear
at the hearing; he now asserts that his failure to appear was the result of an erroneous
instruction from the Director of Operations in attorney Hays’s office, directing Mr. Jones to
the wrong court. Based on Mr. Jones’s failure to appear, the Circuit Court entered an order
dismissing his appeal for failure to prosecute. The Court assessed costs against Mr. Jones
and remanded the case to the General Sessions Court for entry of a final judgment.

Mr. Jones now appeals the Circuit Court’s order dismissing his appeal.

                           I SSUE ON A PPEAL AND S TANDARD OF R EVIEW

Mr. Jones characterizes the issues on appeal as “[w]hether the Circuit Court erred in holding
[him] liable for cost replevin” and whether attorney Hays’s “unethical manner” of
representation had “great bearing on the outcome of the previous court proceedings and
Circuit Court Trial court proceedings on” June 15, 2009. In his brief, Mr. Jones takes issue
with MATCU’s decision to instigate litigation rather than settling out of court, the failures
by both the General Sessions and Circuit Courts to honor his garagekeeper’s lien, and
attorney Hays’s representation. Proceeding pro se, Mr. Jones requests reversal of the Circuit
Court’s order, reimbursement of his attorney fees and his court costs, and return of the
vehicle to his possession. However, because the Circuit Court dismissed Mr. Jones’s appeal
for failure to prosecute after Mr. Jones did not appear at the hearing, we perceive the issue
on appeal as whether the Circuit Court erred in doing so.

Resolution of this issue turns upon the application of Tennessee statutes. See Nix v. Sutton,
No. M2006-00960-COA-R3-CV, 2007 WL 1541331, at *1-2 (Tenn. Ct. App. May 25, 2007),
no perm. app. (citing T.C.A. §§ 27-5-106, 27-5-107). Construction and application of
statutory provisions are questions of law. See Worley v. Weigels, Inc., 919 S.W.2d 589, 592
(Tenn. 1996) (quoting Beare Co. v. Tenn. Dep’t of Revenue, 858 S.W.2d 906, 907 (Tenn.
1993)). We review the trial court’s conclusions of law de novo with no presumption of
correctness. Campbell v. Fla. Steel Corp., 919 S.W.2d 26, 35 (Tenn. 1996).




3
    However, Mr. Jones alleges that he went nearly six months without any contact from attorney Hays.
4
 MATCU claims that the Circuit Court held a hearing on Mr. Jones’s appeal on May 11, 2009. When Mr.
Jones did not show up, MATCU asserts, the matter was reset for June 15, 2009. The record indicates only
that Mr. Jones’s appeal was heard on June 15, 2009.

                                                     -3-
                                          A NALYSIS

The Circuit Court dismissed Mr. Jones’s appeal from General Sessions Court for failure to
prosecute when he did not appear at the hearing. When an appellant from a General Sessions
Court judgment fails to appear at the hearing on the appeal to Circuit Court, several statutes
come into play. See Nix, 2007 WL 1541331, at *2. Under Tennessee Code Annotated § 27-
5-105, the General Sessions Court Clerk is required to file the “papers” in the case in the
office of the Circuit Court Clerk. T.C.A. § 27-5-105(a)(1) (2000). Section 27-5-106 then
provides:

       (a) If the clerk fails to return the papers within the time prescribed, but returns
       them during the term to which the same are returnable, and the appellant fails
       to appear and prosecute the appeal, if such appellant is the original defendant,
       the plaintiff shall have judgment final, by default, for the amount of the
       judgment of the court of general sessions, against the appellant for the debt and
       the appellant and the appellant’s sureties for the cost.

T.C.A. § 27-5-106(a) (2000) (emphasis added). Likewise, Tennessee Code Annotated § 27-
5-107 provides:

       If the papers are properly returned, and the appellant fails to appear or defend
       as above, or if the appeal is dismissed for any cause, the appellee is entitled to
       an affirmance of the judgment below, with costs.

T.C.A. § 27-5-107 (2000) (emphasis added). “ In sum, these statutes provide that when a
party appeals from general sessions court to circuit court, but fails to appear and prosecute
his appeal in circuit court, dismissal of the appeal is warranted.” Nix, 2007 WL 1541331,
at *2. (citing 1 L AWRENCE A. P IVNICK, T ENNESSEE C IRCUIT C OURT P RACTICE § 3:11 (2007
ed.)).

This Court has considered the issue presented in this appeal, in the proverbial “spotted-cow”
case. In Nix, the plaintiff Nix recovered a judgment against the defendant Sutton in General
Sessions Court. Nix, 2007 WL 1541331, at *1. Defendant Sutton then appealed the General
Sessions Court judgment to the Circuit Court, and a hearing was set. On the day of the
hearing, Defendant Sutton failed to appear because he had gone to the wrong courthouse.
The Circuit Court dismissed Defendant Sutton’s appeal and remanded the case to General
Sessions Court for execution on the judgment. Defendant Sutton appealed the dismissal to
this Court.




                                               -4-
On appeal, the Nix Court affirmed the Circuit Court’s dismissal of Defendant Sutton’s
appeal. Id. at *3. Citing Tennessee Code Annotated §§ 27-5-106 and 27-5-107, the Nix
Court stated that dismissal of an appeal from the General Sessions Court is warranted when
the appellant fails to appear and prosecute his appeal in Circuit Court. Id. at *2. Because
Defendant Sutton did not appear to prosecute his appeal, the Nix Court concluded that the
Circuit Court did not err in dismissing his appeal and remanding the case for execution on
the judgment. Id. at *3.

As in Nix, Mr. Jones appealed to the Circuit Court from a judgment entered against him in
General Sessions Court. Likewise, Mr. Jones failed to appear at the Circuit Court hearing
on his appeal because he was in the wrong court on the day of the hearing. The Circuit Court
dismissed his appeal and remanded the case to the General Sessions Court. Consequently,
as in Nix, we must affirm the Circuit Court’s dismissal of Mr. Jones’s appeal from the
General Sessions Court judgment against him.

                                        C ONCLUSION

The decision of the trial court is affirmed. The costs of this appeal are taxed to the Appellant
David Jones for which execution may issue if necessary.




                                                    _________________________________
                                                    HOLLY M. KIRBY, JUDGE




                                              -5-